Citation Nr: 0434202	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  03-04 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a skin disability, to 
include psoriasis, seborrheic dermatitis, dermatitis, 
intertrigo/tinea cruris, and basal and squamous cell 
carcinomas.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel

INTRODUCTION

The appellant had active military service from April 1943 to 
April 1946.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Chicago, Illinois.                 

This case has been advanced on the docket due to the advanced 
age of the veteran. 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2004).

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Under regulations 
implementing the VCAA, VA's duty to notify and duty to assist 
have been significantly expanded.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide notice of any information 
necessary to complete the claim, if it is incomplete.  
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate a claim, and of what part of that evidence is to 
be provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 C.F.R. § 3.159(b)(1); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate the claim.  38 C.F.R. § 3.159(c).  

In this case, a review of the claims file shows that in a 
Statement in Support of Claim (VA Form 21-4138), received by 
the RO on April 15, 2002, the appellant filed a claim for an 
increased rating for his service-connected scar, residual of 
a puncture wound to the right thigh, and a claim for 
entitlement to service connection for a skin disability.  In 
a letter from the RO to the appellant, dated on April 26, 
2002, the RO notified the appellant of the types of evidence 
he needed to submit and the development the VA would 
undertake.  However, the Board observes that the April 2002 
letter only addressed the appellant's increased rating claim 
and there was no discussion of the appellant's service 
connection claim.  Thus, the appellant has not been sent any 
VCAA-type notice that relates directly to the issue on 
appeal, which is entitlement to service connection for a skin 
disability, to include psoriasis, seborrheic dermatitis, 
dermatitis, intertrigo/tinea cruris, and basal and squamous 
cell carcinomas.  Additionally, he has not been informed as 
to what evidence he is to submit and what evidence VA will 
obtain.  Thus, the Board will remand the appellant's claim to 
ensure full and complete compliance with the enhanced duty-
to-notify and duty-to-assist provisions of the VCAA.

The Board also notes that in December 2004, the appellant 
testified at a videoconference hearing before the Board.  At 
that time, the appellant testified that while he was in the 
military, he was stationed in the Admiralty Islands and the 
Philippines where it was damp and rained all of the time.  
The appellant stated that due to the constant moisture, he 
developed "jungle rot in [his] crotch."  He noted that he 
also developed hives.  According to the appellant, after his 
discharge, he continued to experience skin problems, 
including jungle rot, and he sought treatment from a private 
physician from 1946 to 1954.  The appellant reported that in 
1954, his physician diagnosed him with psoriasis and sent him 
to the Veterans Hospital in Iowa City.  He noted that he was 
hospitalized for two and a half weeks.  According to the 
appellant, after his release from the hospital, he continued 
to receive treatment for his skin problems from the Iowa City 
VA Medical Center (VAMC).  He indicated that a VA 
dermatologist found cancerous moles on his nose, neck and 
ear.  The appellant stated that at present, he was still 
receiving treatment for his skin problems from the Iowa City 
VAMC.  He testified that the private physician who treated 
him from 1946 to 1954 was deceased.     

In the instant case, the evidence of record includes 
outpatient treatment records from the Iowa City VAMC, from 
November 1997 to June 2001.  However, there are no records 
prior to November 1997.  Inasmuch as the VA is on notice of 
the existence of additional records, these records should be 
obtained prior to any further appellate review of this case.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see 
generally Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, this case is remanded to the RO for the 
following actions: 

1.  The RO must review the claims folder 
and ensure that all VCAA notice and duty 
to assist obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The appellant should be 
specifically told of the information or 
evidence he needs to submit to 
substantiate his claim and what evidence 
VA will obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In 
this regard, the RO should specifically 
request that the appellant identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for a 
skin disability at any time following 
military service.  With any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this 
request, which have not been previously 
secured, to specifically include 
inpatient and outpatient treatment 
records from the Iowa VAMC, from 1954 to 
the present.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The appellant and his 
representative must then be given an 
opportunity to respond.

2.  The RO should then review the claims 
file, to include any additional evidence 
obtained in response to the action above, 
to determine if additional development is 
necessary under the VCAA, to include an 
additional nexus opinion based on any 
added medical evidence associated with 
the claims file.  Thereafter, the RO 
should re-adjudicate the issue on appeal.  
If such action does not grant the benefit 
claimed, the RO should provide the 
appellant and his representative a 
supplemental statement of the case, and 
an appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to this Board for 
appellate review.  

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THE VETERAN IS 80 YEARS OF AGE.  
Hence, this claim must be afforded expeditious treatment by 
the RO.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, §  302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes); see M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.   



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




